Citation Nr: 0706224	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral upper 
extremity condition, claimed as radial tunnel syndrome. 

2.  Entitlement to service connection for eczema. 

3.  Entitlement to a rating in excess of 0 percent prior to 
February 1, 2006, and in excess of 30 percent after February 
1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for allergic rhinitis and 
sinusitis, evaluated as 0 percent disabling, effective 
November 1, 2002.  That rating action also denied service 
connection for bilateral radial tunnel syndrome, and service 
connection for eczema.  The veteran perfected a timely appeal 
to that decision.  

By a rating action in April 2006, the RO increased the 
evaluation for the veteran's allergic rhinitis and sinusitis 
from 0 percent to 30 percent, effective February 1, 2006.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for his allergic rhinitis and sinusitis, the Board 
has characterized that issue in accordance with the holding 
of Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, in his substantive appeal, received in 
July 2003, the veteran requested a personal hearing by 
videoconference at the Waco RO.  However, in report of 
contact (VA Form 119), dated July 15, 2005, the veteran 
withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) 
(2006).  

In a rating action of August 2003, the RO granted service 
connection for left bicep tendonitis, chronic, evaluated as 0 
percent, and denied service connection for left hip pain.  A 
notice of disagreement with that determination was received 
in November 2003.  A statement of the case was issued in May 
2004.  However, the record contains no substantive appeal 
with respect to these issues, and they have not been 
certified to the Board.  Therefore, those issues are not in 
appellate status, and will not be addressed by the Board at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2006).  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
bilateral upper extremity disorder, currently diagnosed as 
bilateral upper extremity radiculopathy, is due to his 
service-connected degenerative disc disease of the cervical 
spine.  

2.  There is no current medical diagnosis of eczema.  

3.  Prior to February 1, 2006, the service-connected allergic 
rhinitis and sinusitis was manifested by occasional nasal 
congestion, without nasal polyps, 50% blockage of both nasal 
passages or complete blockage of one nasal passage, or 
periods of incapacitation.  

4.  Beginning February 1, 2006, the veteran's allergic 
rhinitis and sinusitis has been manifested by 40 percent left 
nasal obstruction, 20 percent right nasal obstruction, and 
polyps.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral upper extremity disorder, was proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.102, 3.159, 3.303, 3.310 (2006).  

2.  Eczema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The criteria for a compensable rating for allergic 
rhinitis and sinusitis from November 1, 2002 to February 1, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b) (1), 4.97, Diagnostic Code 6522 (2006).  

4.  The criteria for a rating in excess of 30 percent for 
allergic rhinitis and sinusitis after February 1, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b) (1), 
4.97, Diagnostic Code 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in March 2003 was not given prior to 
the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional 
letters were issued in February 2005 and July 2006.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  As the Federal Circuit Court has recently stated, it is 
not required "that VCAA notification must always be contained 
in a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
eczema, service connection for a bilateral upper extremity 
disorder (claimed as radial tunnel syndrome), and a higher 
evaluation for allergic rhinitis and sinusitis, and he has 
been provided all the criteria necessary for a higher 
disability rating, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The service medical records show that the veteran was seen in 
October 1983 for complaints of pimples on the face and 
itching all over; he was diagnosed with xerosis and acne 
vulgaris.  He was again seen in September 1987 for complaints 
of a pruritic patch on the right side of the neck and right 
elbow; he was diagnosed with eczema.  Periodic examinations 
in March 1989 and November 1994 reported findings of scarring 
due to acne.  The records indicate that that the veteran was 
diagnosed with osteoarthritis in the lumbar spine.  The 
veteran was seen in occupational therapy in March 2002 with 
complaints of pain on both forearms, dorsal, which radiated 
down especially in the right wrist.  The veteran indicated 
that the pain woke him up.  The assessment was decreased 
strength, pain with resistive movement, secondary to possible 
bilateral radial tunnel syndrome and shoulder tendonitis.  

Prior to his discharge from service, the veteran was afforded 
a VA examination in June 2002, at which time he reported 
having eczema that started in the 1980's; he stated that he 
develops a rash over the neck and arms.  The veteran 
indicated that his condition is worse in the spring and 
summer.  It was also noted that the veteran had been seen at 
occupational therapy with a diagnosis of radial tunnel 
syndrome; he has undergone physical therapy with some 
improvement in strength and decreased sensation in the arms, 
but they are still present.  The veteran also reported 
suffering from allergic rhinitis and sinusitis which started 
in 1994; he stated that he continued to have problems two or 
three times a week with seasonal exacerbations.  He noted 
that his condition was worse with dust, spring or fall.  

On examination, it was noted that the veteran had acneform 
eruptions about the face, forehead, and neck with some cystic 
changes.  There were multiple healed cystic lesions noted on 
the upper and lower back.  There was a healed scar over the 
left thumb.  The nose, sinuses, mouth and throat were 
reported to be essentially normal, except for atrophy to the 
turbinates bilaterally.  He had slight erythema.  There was 
no tenderness of the sinuses.  X-ray of the sinuses was 
reported to normal.  The pertinent diagnoses were cervical 
neck pain, spinal stenosis at the C5-6, C6-7 level, secondary 
to chronic sprain; cystic acne, active; allergic rhinitis, 
sinusitis, intermittently active; and bilateral arm pain, 
most likely secondary to spinal stenosis of the cervical 
spine.  Radial tunnel syndrome not found.  

By a rating action in November 2002, the RO granted service 
connection for degenerative joint disease, spinal stenosis, 
and residuals of sprain, cervical spine, evaluated as 30 
percent disabling; cystic acne, evaluated as 10 percent 
disabling; and allergic rhinitis and sinusitis, evaluated as 
noncompensably disabling.  

Received in March 2003 were VA progress notes, dated from 
December 2002 to February 2003, reflecting ongoing clinical 
evaluation for shoulder disorder and rhinitis.  During a 
clinical visit in December 2002, the veteran complained of 
nasal congestion with yellowish discharge.  It was noted that 
he had no active problems of record.  Examination revealed 
nasal congestion; there was no exudate and no maxillary or 
frontal nasal tenderness.  The assessment was allergic 
rhinitis; he was prescribed Flonase and Afrin for 3 days for 
congestion.  In January 2003, the veteran was seen for 
evaluation of left shoulder pain; at that time, he reported 
pain in the neck with pain down the ulnar side into the 
forearm.  The veteran reported being worked up for radial 
tunnel syndrome.  

On the occasion of a VA examination in April 2003, the 
veteran complained of pain in both upper extremities which he 
described as intermittent.  The veteran indicated that the 
pain radiates to the proximal humerus.  He also reported a 
tingling sensation on the anterior portion of the thumbs with 
upper extremity motion.  He described daily weakness and 
stiffness.  The pertinent diagnosis was left bicep 
tendonitis, chronic.  

Of record are VA outpatient treatment reports, dated from 
January 2003 through August 2993 reflecting ongoing treatment 
for a bilateral shoulder disorder.  During a clinical visit 
in August 2003, the veteran reported a one year history of 
bilateral shoulder and hand pain accompanied with weakness in 
both hands at the end of the workday.  Examination of the 
head, eyes, nose and throat was reported to be normal with no 
erythema and no exudate.  The assessment was retired army 
veteran with constant bilateral symmetric shoulder and hand 
pain with subjective weakness in both hands.  

The veteran was afforded a VA examination for evaluation of 
his spine and joints in January 2004.  It was noted that the 
veteran has cervical spine degenerative joint disease with 
stenosis; he noted that he has had chronic neck and lower 
back pain.  The veteran indicated that when he has neck pain, 
it radiates down to his shoulders.  The veteran also noted 
that the neck pain radiates into his shoulders which, in 
turn, radiates down the arms.  Following an evaluation, the 
pertinent diagnoses were severe degenerative joint and disc 
disease of the cervical spine, and bilateral upper extremity 
radiculopathy.  The examiner stated, based on interview with 
the veteran and objective findings, the veteran's upper 
extremity radiculopathy is secondary to his neck condition; 
he noted that this was a result of nerve encroachment from 
cervical degenerative disc disease.  

Received in April 2005 were documents from the Office of 
Personnel Management, dated from August 2004 to March 2005, 
reflecting days missed from work as a result of headaches due 
to allergic rhinitis and sinusitis.  Specifically, the 
veteran missed work on August 30, 2004, September 16, 2004, 
September 23, 2004, and March 8, 2005 for migraines due to 
sinus and allergy.  

Also received in April 2005 were VA progress notes, dated 
from February 2003 to March 2005, reflecting ongoing 
treatment for several disabilities, including acne and 
sinusitis.  The veteran was seen in February 2004 for 
complaints of stuffy nose, headache and some muscular aches.  
On examination, the throat was clear, with no erythema and no 
exudates.  The nasal mucosa was hyperemic with some clear 
white discharge in both nares.  There was painful percussion 
over the maxillary and frontal sinuses.  The assessment was 
acute sinusitis.  A Persian Gulf Disease examination was 
conducted in March 2004.  A physical examination revealed 
generalized dry skin with numerous pigmented acne scar 
formation on the face, back, buttocks, shoulders, and arms 
with some active papulonodular acne eruption mainly on face.  
No suspicious lesion or any other specific skin condition was 
seen.  The diagnoses were acne with acne scar and dry skin.  

The veteran was afforded a VA examination in February 2006 
for evaluation of his allergic rhinitis and sinusitis.  The 
veteran indicated that his condition is getting worse, 
especially in the spring and dusty environment.  The veteran 
reported having problems with nasal congestion, sneezing, 
sinus pain, sinus tenderness, and headaches; he noted that 
the headaches occurred once a week.  The veteran reported 
problems with dry throat and a bad taste in his mouth; he 
also experienced redness in the eyes with associated 
secretions from the lacrimal gland.  The veteran indicated 
that, because of his sinus condition, he sometimes had to 
leave his job and go home to rest; he noted that this 
occurred at least 2 to 3 times a month.  The examiner 
reported 40 percent left nasal obstruction, and 20 percent 
right nasal obstruction.  The examiner also reported the 
presence of nasal polyps.  The pertinent diagnosis was 
perennial allergic rhinitis with secondary mild chronic 
maxillary sinusitis, found.  


III.  Legal Analysis-Service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

A.  Bilateral upper extremity.

The service medical records show that the veteran was seen in 
2002 for complaints of pain on both forearms, dorsal, which 
radiated down especially in the right wrist.  The veteran 
indicated that the pain woke him up.  The assessment was 
decreased strength, pain with resistive movement, secondary 
to possible bilateral radial tunnel syndrome.  A January 2003 
progress note indicates that he continued to complain of 
radiating pain down the left ulnar side into the forearm.  It 
was also noted that the veteran had been evaluated for radial 
tunnel syndrome.  Service connection may be warranted if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Following a VA examination in January 2004, the VA examiner 
stated, based on interview with the veteran and objective 
findings, the veteran's upper extremity radiculopathy is 
secondary to his neck condition; he noted that this was a 
result of nerve encroachment from cervical degenerative disc 
disease.  

When the aforementioned evidence is viewed in conjunction 
with the July 2003 opinion, it is found that the merits of 
the case are in relative equipoise.  Therefore, resolving all 
doubt in favor of the veteran, it is found that a grant of 
service connection for right carpal tunnel syndrome as 
secondary to residuals of second degree and third degree 
burns both hands and right arm is warranted and the veteran's 
appeal is allowed. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board observes that the Court held in Savage v. Gober, 10 
Vet. App. 488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  The only proviso 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  In 
this case, there in no question that continuity of symptoms 
affecting the hands, right arm, right shoulder, and cervical 
spine have been shown continuously from days following the 
veteran's discharge from service until the present time.  

Moreover, the record establishes that the veteran has 
currently diagnosed neurological disorder affecting the hands 
and arms, which have been linked by competent medical 
evidence to service or to a service-connected disability.  In 
essence, probative, competent medical evidence exists of a 
relationship between the currently claimed disorders and well 
documented continuity of symptomatology since service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi,14 Vet. App. 275 (2001) (per curiam); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

In sum, there is competent medical evidence of a nexus 
between the service the post-service symptoms shown from 2002 
to the present time, and the current diagnosed disorders 
affecting the hands and arms.  Moreover, there is competent 
evidence linking the bilateral extremity radiculopathy to the 
service-connected cervical spine disorder.  In light of the 
foregoing, and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for a bilateral upper extremity disorder, diagnosed as 
bilateral upper extremity radiculopathy, is warranted as 
secondary to the veteran's service-connected degenerative 
joint disease of the cervical spine.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303(a), 3.310; Gilbert, supra; Hickson, 
supra.  

B.  Ezcema.  

The veteran's service medical records reflect findings of 
acne and acne scarring, a condition for which service 
connection has been granted.  The Board notes that the 
veteran was seen on one occasion and diagnosed with eczema; 
the remainder of the records, including the pre-separation 
examination in June 2002, is completely negative for any 
complaints or findings of eczema.  Post-service medical 
records fail to show a current diagnosis of eczema.  
Moreover, the veteran has not otherwise submitted any 
competent medical evidence of a current disability.  Here, 
the Board reiterates that the veteran has not adequately 
identified or submitted any medical evidence relevant to his 
claim.  Thus, the Board finds that the veteran currently does 
not have eczema.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board acknowledges the veteran's contentions that he has 
eczema and that it is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for eczema.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-Higher Evaluation.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for allergic rhinitis and sinusitis, based 
on their interpretation of the evidence.  In part, the Board 
agrees that there has been a change warranting a staged 
rating.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran's allergic rhinitis and sinusitis has been rated 
under the provisions of Diagnostic Code 6522.  Under 
Diagnostic Code 6522 for allergic rhinitis, a 10 percent 
rating is warranted where there are no polyps, but there is 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97.  

During the period from November 1, 2002 to February 1, 2006, 
the Board finds there is no competent evidence of record 
indicating that the service-connected disability is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The veteran has reported the 
presence of nasal congestion.  He has not indicated, however, 
that his service-connected allergic rhinitis is productive of 
a 50 percent obstruction in both nasal passages or a complete 
blockage of one nasal passage.  No other evidence of record 
indicates the presence of such symptomatology.  Clinical 
findings during that period referred only to complaints of 
slight nasal congestion, and occasional headaches, as 
documented during the period from August 2004 through March 
2005.  Therefore, the Board finds that the symptoms and 
reported clinical findings did not more nearly approximate 
the criteria for a 10 percent rating under Code 6522 during 
the period prior to February 1, 2006.  38 C.F.R. § 4.7.  

The February 1, 2006 VA examination showed nasal obstruction 
and polyps, which the RO recognized in granting a 30 percent 
rating effective from the date of that evaluation.  The 
current rating of 30 percent is the maximum evaluation 
allowed under Code 6522.  

As the preponderance of the evidence is against the claim for 
a compensable scheduler rating for allergic rhinitis, from 
November 1, 2002 to February 1, 2006, and to a scheduler 
rating in excess of 30 percent thereafter, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b) (1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
October 2005), finds that the evidence of record relating to 
the entire appeal period does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b) (1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his allergic rhinitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating for either disability on appeal 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a bilateral upper extremity disorder 
is granted.  

Service connection for eczema is denied.  

Entitlement to a compensable rating for allergic rhinitis and 
sinusitis from November 1, 2002 to February 1, 2006 is 
denied.  

Entitlement to a rating in excess of 30 for allergic rhinitis 
and sinusitis after February 1, 2006 is denied.  


______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


